UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

SUSAN RUDEEN,
Civil No. 3:16cv1827 (JBA)
Plaintiff,
Vv. November 8, 2019

ALLSTATE INSURANCE COMPANY, THE
HANOVER INSURANCE COMPANY,
MASSACHUSETTS BAY INSURANCE COMPANY,
and UTICA INSURANCE COMPANY,

 

Defendants.

 

RULING ON ALLSTATE INSURANCE COMPANY’S MOTION FOR ENTRY OF FINAL
JUDGMENT

Defendant Allstate Insurance Company (“Allstate”) moves for “entry of a final judgment
on Counts J through IV of the First Amended Complaint, pursuant to Federal Rules of Civil
Procedure 54(b).” (Allstate’s Mot. for Final J. [Doc. # 59] at 1.) Plaintiff Susan Rudeen objects. (Pl.’s
Opp. |Doc. # 60].) For the reasons that tollow, Allstate’s motion is granted.

Plaintiff's First Amended Complaint brought claims against four defendants, including
Allstate. (First Am. Compl. [Doc. # 26].) The First Amended Complaint includes nine counts, but
Allstate is named in only Counts I through IV. On March 20, 2018, Allstate’s motion to “dismiss
all of Rudeen’s claims against it” was granted, and the “Clerk’s office [was] instructed to terminate
Allstate from the case.” (Ruling on Mots. to Dismiss [Doc. # 44] at 7, 20.) Thus there are “no claims
pending against Allstate in this litigation,” and Allstate requests that the Court enter final judgment

in its favor. (Allstate’s Mot. for Final J. at 1.)
When “multiple parties are involved” in one action, “the court may direct entry of a final
judgment as to one or more, but fewer than all, claims or parties only if the court expressly
determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). “Thus, to have a final
judgment under the rule, (1) multiple claims or multiple parties must be present, (2) at least one
claim, or the rights and liabilities of at least one party, must be finally decided within the meaning
of 28 U.S.C. § 1291, and (3) the district court must make ‘an express determination that there is no
just reason for delay’ and expressly direct the clerk to enter judgment.” Ginett v. Computer Task
Group, Inc., 962 F.2d 1085, 1091 (2d Cir. 1992).

First, because four defendants are named in this action, the multiple parties requirement is
met. Second, where a “decision ends the litigation of that claim on the merits and leaves nothing
for the court to do but execute the judgment entered on that claim, then the decision is final” for
purposes of 28 U.S.C. § 1291 and Rule 54(b). Id. at 1092 (internal quotation and alteration
omitted). Because the Court’s earlier ruling dismissed all claims against Allstate on the merits of
those claims and directed the Clerk to terminate Allstate from the case, this second requirement is
also met.

Third, this Court must make an “express determination” whether there is any “just reason
for delay” in the entry of final judgment with regard to Allstate. “[T]his decision is left to the sound
judicial discretion of the district court and is to be exercised in the interest of sound judicial
administration.” Id. (internal quotations omitted). “[N]ow that the garden-variety civil complaint
often involves multiple claims and/or multiple parties, we cannot, as the Supreme Court has
recognized, hide behind the old ‘infrequent harsh case’ chestnut” in determining whether the entry
of judgment under Rule 54(b) is appropriate. Id. at 1095. Nor must cases be “unusual,”

“exceptional,” or otherwise extraordinary to merit Rule 54(b) relief. See id. Rather, district courts

2
should exercise discretion to serve “the interest of sound judicial administration.” Id. Thus “[o]nly
those claims ‘inherently inseparable’ from or ‘inextricably interrelated’ to each other are
inappropriate for Rule 54(b) certification.” Id. at 1096; see also Hogan v. Consolidated Rail Corp.,
961 F.2d 1021, 1025 (2d Cir. 1992) (“Where the complaint is dismissed as to one defendant but not
others, the court should not, as a general matter, direct the entry of a final judgment pursuant to
Rule 54(b) if the same or closely related issues remain to be litigated against the undismissed
defendants.”). But when “the claims are ‘separable’ or ‘extricable’ from each other,” district courts
have discretion to determine whether the entry of judgment under Rule 54(b) is appropriate.
Plaintiff concedes that her “claims against Allstate may in some sense be separable from
her claims against the remaining defendants due to the differing policy forms issued by each
defendant” but argues nonetheless that such separability is “not dispositive.” (Pl.’s Opp. at 2.) She
argues that relief under Rule 54(b) should be granted “only in the infrequent harsh case,” and that
Allstate has complained only of “customary delays” associated with litigation which are
“insufficient to justify entry of final judgment in this case.” (Id. at 2-3.) But Plaintiffs argument is
contrary to the Second Circuit’s clear rejection of the “infrequent harsh case” standard in Ginett.
Here, Plaintiffs claims against the other defendants are based on their separate policies
which have different operative language than Allstate’s. Moreover, in cases with identical policy
terms and similar facts, the Second Circuit has ruled in Allstate’s favor that damage such as Plaintiff
describes is not covered under the Allstate policy. (See Allstate’s Mot. for Final J. at 3 (citing cases).)
Plaintiff does not dispute Allstate’s characterization of the claims in this case as separable, nor does
she dispute the applicability of the similar cases already decided by the Second Circuit. (See
generally Pl.’s Opp.) Thus the Court finds that there is no just reason for delay in the entry of

judgment regarding Defendant Allstate Insurance Company. See Huschle v. Allstate Ins. Co. et al,

3
No. 3:18-cv-00248-JAM, ECF No. 63 (D. Conn. June 27, 2019) (granting Allstate’s motion for entry
of final judgment under Rule 54(b) despite similar objection by plaintiffs because “there is no just
reason for delay”).

For the foregoing reasons, Allstate’s Motion for Entry of Final Judgment Pursuant to
Federal Rule of Civil Procedure 54(b) [Doc. #59] is GRANTED. The Clerk is directed to enter final
judgment in favor of Defendant Allstate Insurance Company as to Counts J, II, III, and IV of

Plaintiff's First Amended Complaint.

STISSOORDERBD. 7) /
$}---
o

peer Moe A

[ant ond Arterton, U.S.D.J.

\

Dated at New Haven, Connecticut this 8th day of November 2019.
